STATE OF MICHIGAN

                               COURT OF APPEALS



                                                                    UNPUBLISHED
In re D. REICHARD, Minor.                                           August 18, 2015

                                                                    No. 326056
                                                                    Jackson Circuit Court
                                                                    Family Division
                                                                    LC No. 11-003412-NA


Before: SAWYER, P.J., and M. J. KELLY and SHAPIRO, JJ.

PER CURIAM.

       Respondent appeals as of right from an order entered terminating her parental rights to
DR pursuant to MCL 712A.19b(3)(g) (failure to provide proper care and custody), MCL
712A.19b(3)(i) (parental rights to a sibling of the child were terminated due to serious and
chronic neglect or physical or sexual abuse and previous rehabilitation attempts were
unsuccessful), and MCL 712A.19b(3)(j) (reasonable likelihood of harm). The parental rights of
DR’s father were also terminated.1 We affirm.

        DR was born testing positive for opiates and suffering withdrawal symptoms. Three days
later petitioner filed a petition seeking termination of respondent’s parental rights to the child,
and an amended petition nine days after that. Respondent was not provided with reunification
services. Following the presentation of proofs, the trial court found that there were grounds to
assume jurisdiction, that there was clear and convincing evidence establishing that grounds for
termination existed under MCL 712A.19b(3)(g), (i), and (j), and that termination of respondent’s
parental rights was in DR’s best interests.

        On appeal, respondent argues that because she has a constitutional right to parent her
child, we should reverse the trial court’s termination order and return the child to her care and
custody. Respondent is correct that she has a constitutional right to parent DR, which “does not
evaporate simply because [she has] not been [a] model parent[].” Santosky v Kramer, 455 U.S.
745, 753; 102 S. Ct. 1388; 71 L. Ed. 2d 599 (1982); In re JK, 468 Mich. 202, 210; 661 NW2d 216
(2003) (citation omitted).




1
    He is not a party to this appeal.


                                                -1-
        However, “[a] parent’s right to control the custody and care of her children is not
absolute, as the state has a legitimate interest in protecting ‘the moral, emotional, mental, and
physical welfare of the minor’ and in some circumstances ‘neglectful parents may be separated
from their children.’” In re Sanders, 495 Mich. 394, 409-410; 852 NW2d 524 (2014), quoting
Stanley v Illinois, 405 U.S. 645, 652; 92 S. Ct. 1208; 31 L. Ed. 2d 551 (1972). “Once the petitioner
has presented clear and convincing evidence that persuades the court that at least one ground for
termination is established under subsection 19b(3), the liberty interest of the parent no longer
includes the right to custody and control of the children.” In re Trejo, 462 Mich. 341, 355; 612
NW2d 407 (2000). At that point, a “parent’s interest in the companionship, care, and custody of
the child gives way to the state’s interest in the child’s protection.” Id. at 356. Respondent does
not directly challenge the court’s conclusion that the requisite statutory grounds existed.2

        Respondent next argues that termination was not proper because she was not provided
with reasonable reunification efforts. “Generally, when a child is removed from the parents’
custody, the petitioner is required to make reasonable efforts to rectify the conditions that caused
the child’s removal by adopting a service plan.” In re HRC, 286 Mich. App. 444, 462; 781 NW2d
105 (2009). However, the petitioner “is not required to provide reunification services when
termination of parental rights is the agency’s goal.” Id. at 463. In this case, petitioner sought
termination in the initial petition. In re Moss Minors, 301 Mich. App. 76, 91; 836 NW2d 182
(2013) (explaining that “the petitioner can request termination in the initial petition”); see also
MCL 712A.19b(4); MCR 3.977(E). Accordingly, petitioner was not required to provide
reunification services.

       Affirmed.



                                                             /s/ David H. Sawyer
                                                             /s/ Michael J. Kelly
                                                             /s/ Douglas B. Shapiro




2
  Moreover, respondent does not allege that the procedures provided were constitutionally
inadequate. In any event, there is “no constitutional or jurisdictional impediment to disrupting
the parental rights of [the parent], who was afforded the right to a determination of fitness.” In
re Sanders, 495 Mich. at 422.


                                                -2-